



Exhibit 10.1




NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD
(NON-EMPLOYEE DIRECTORS)


DARLING INGREDIENTS INC.
2017 OMNIBUS INCENTIVE PLAN


SECTION 1.     GRANT OF AWARD.
On the terms and conditions set forth in the attached Terms and Conditions of
Restricted Stock Unit Award (the “Terms and Conditions”) and this Notice of
Grant of Restricted Stock Unit Award (the “Notice”), the Company hereby grants
to the undersigned Non-Employee Director (the “Grantee”) a number of Restricted
Stock Units (the “Restricted Stock Units”) as specified below, each of which
represents a contingent right to receive a share of common stock of the Company,
$0.01 par value per share (a “Share”), at a future date after such Restricted
Stock Unit has become vested. Together, this Notice and the Terms and Conditions
constitute the “Agreement.”


This award is granted under and subject to the terms of the Darling Ingredients
Inc. 2017 Omnibus Incentive Plan (the “Plan”), which is incorporated herein by
this reference. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Plan.


Grantee:    [Name]


Grant Date:    ______, ____


# of Restricted Stock Units:    [_____]


SECTION 2. VESTING.
The Grantee shall vest in his or her Restricted Stock Units on the earliest to
occur of: (i) the first anniversary of the Grant Date; (ii) the Grantee’s
Separation from Service as a result of death, Disability, or Retirement; or
(iii) a Change of Control (the “Vesting Date”). In addition, if the Grantee has
a Separation from Service for any reason other than death, Disability or
Retirement before the Vesting Date, the Grantee shall become vested in a
prorated portion of the Restricted Stock Units as of the date of such Separation
from Service based on the number of days from the Grant Date to the date of
Separation from Service divided by 365, and any Restricted Stock Units not so
vested shall be forfeited.
SECTION 3. PAYMENT ELECTIONS.
(a)
Except as provided by Section 3(b), vested Restricted Stock Units shall be
payable to the Grantee in a single lump sum payment as soon as administratively
practicable following the Grantee’s Separation from Service.

(b)
Notwithstanding the provisions of Section 3(a) to the contrary, if the Grantee
has met the stock ownership guidelines established in the Stock Ownership and
Retention Policy as of the December 31st immediately prior to the Grant Date,
the Grantee may elect to have vested Restricted Stock Units payable as soon as
administratively practicable after either (i) the Grantee’s Separation from
Service or (ii) the earlier of (x) a specified date that is no earlier than the
Vesting Date or (y) Separation from Service. In case of an election under clause
(ii) in the preceding sentence, the Grantee may also elect to receive payment in
either a lump sum or annual installments of up to ten years, with the first
installment payment to be made as soon as administratively practicable following
the specified






--------------------------------------------------------------------------------









payment date elected by the Grantee; provided, however, that no installment
payments shall be permitted following Separation from Service and, in that
regard, all remaining unpaid installments payments shall be paid in a lump sum
as soon as administratively practicable after Separation from Service.
(c)
Each date upon which vested Restricted Stock Units are payable is referred to
herein as a “Settlement Date.” Any payment election hereunder must be completed
and properly submitted to and accepted by the Company no later than the December
31st immediately preceding the Grant Date. If a payment election is not duly
made, payment of vested Restricted Stock Units shall be made as a lump sum
payment as soon as administratively practicable following Separation from
Service (but in any event no later than 60 days following such Separation from
Service). In case of installment payments, the number of Restricted Stock Units
payable as of a given Settlement Date shall be the total number of vested
Restricted Stock Units that are subject to the installment payment divided by
the number of installment payments remaining (including the payment then being
made), rounded to the nearest whole Restricted Stock Unit. The payment election
applicable to the Restricted Stock Units shall also apply to any Dividend
Restricted Stock Units credited in accordance with Section 1(c) of the Terms and
Conditions.

SECTION 4. DEFINITIONS.
(a)
“Disability” shall mean that the Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment as determined by the Board of Directors in its sole discretion;
provided, however, that the Grantee shall recuse himself or herself from the
determination as to his or her own Disability.



(b)
“Retirement” shall mean the Grantee’s separation from the Board due to the
decision of the Grantee to not stand for re-election as a Non-Employee Director,
provided that the Grantee completes his or her current term as a Non-Employee
Director by serving as a Non-Employee Director through the date of the Annual
Shareholders Meeting following the Grant Date.



(c)
“Separation from Service” shall mean the Grantee’s “separation from service”
with the Company within the meaning of Section 409A and any related
administrative policies of the Company.



This Award is conditioned upon the Grantee’s acceptance of the provisions set
forth in this Notice and the Terms and Conditions within 90 days after the
Notice and such Terms and Conditions are presented to the Grantee for review. If
the Grantee fails to accept the award of Restricted Stock Units within such
90-day period, such award shall be null and void, and the Grantee’s rights in
the Restricted Stock Units shall immediately terminate without any payment of
consideration by the Company.


By signing below, the Grantee agrees that this award of Restricted Stock Units
is granted under and governed by the terms and conditions of the Plan and the
attached Terms and Conditions.


Grantee                        Darling Ingredients Inc.




___________________________        By:                     
Title:                     
Date: ______________________        Date:                     






- 2 -





--------------------------------------------------------------------------------











TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD


These Terms and Conditions of Restricted Stock Unit Award (the “Terms and
Conditions”) relate to the Notice of Grant of Restricted Stock Unit Award (the
“Notice”) attached hereto, by and between Darling Ingredients Inc. (the
“Company”), and the person identified in the Notice (the “Grantee”).


The Committee has approved an award to the Grantee of a number of Restricted
Stock Units (the “Restricted Stock Units”) under the Darling Ingredients Inc.
2017 Omnibus Incentive Plan (the “Plan”), conditioned upon the Grantee’s
acceptance of the provisions set forth in the Notice and these Terms and
Conditions within 90 days after the Notice and these Terms and Conditions are
presented to the Grantee for review. Together, the Notice and these Terms and
Conditions constitute the “Agreement.” For purposes of the Notice and these
Terms and Conditions, any reference to the Company shall include a reference to
any Affiliate.


1.    Grant of Restricted Stock Units.


(a)    As of the grant date set forth in the Notice (the “Grant Date”), the
Company grants to the Grantee the number of Restricted Stock Units set forth in
the Notice, each of which represents a contingent right to receive a share of
common stock of the Company, $0.01 par value per share (a “Share”) at a future
date after such Restricted Stock Unit has become vested. The Restricted Stock
Units are subject to the restrictions set forth in these Terms and Conditions,
the provisions of the Plan and the provisions contained in the Notice.


(b)    The Restricted Stock Units granted to the Grantee shall be reflected in a
bookkeeping account maintained by the Company until the date on which the
Restricted Stock Units are to be settled. If and when the restrictions set forth
in Section 2 expire in accordance with the terms of these Terms and Conditions,
and upon the satisfaction of all other applicable conditions as to the
Restricted Stock Units, such Restricted Stock Units not forfeited pursuant to
Section 4 hereof shall be settled in Shares as provided in Section 1(e) of these
Terms and Conditions and otherwise in accordance with the Plan.


(c)     With respect to each Restricted Stock Unit, whether or not vested, that
has not been forfeited (but only to the extent such award of Restricted Stock
Units has not been settled for Shares), the Company shall, with respect to any
cash dividends paid on the Shares, accrue and credit to the Grantee’s
bookkeeping account a number of Restricted Stock Units having a Fair Market
Value as of the date such dividend is paid equal to the cash dividends that
would have been paid with respect to such Restricted Stock Unit if it were an
outstanding Share (the “Dividend Restricted Stock Units”). These Dividend
Restricted Stock Units thereafter shall (i) be treated as Restricted Stock Units
for purposes of future dividend accruals pursuant to this Section 1(c); (ii)
vest in such amounts at the same time as the Restricted Stock Units with respect
to which such Dividend Restricted Stock Units were received; and (iii) be paid
on the Settlement Date(s) applicable to the Restricted Stock Units under Section
3 of the Notice (rounded to the nearest whole Restricted Stock Unit on such
Settlement Date(s)). Any dividends or distributions on Shares paid other than in
cash shall accrue in the Grantee’s bookkeeping account and shall vest at the
same time as the Restricted Stock Units in respect of which they are made (in
each case in the same form, based on the same record date and at the same time,
as such dividend or other distribution is paid on such Shares).


(d)    The Company’s obligations under these Terms and Conditions (with respect
to both the Restricted Stock Units and the Dividend Restricted Stock Units, if
any) shall be unfunded and unsecured, and no special or separate fund shall be
established and no other segregation of assets shall be made.





--------------------------------------------------------------------------------











The rights of Grantee under these Terms and Conditions shall be no greater than
those of a general unsecured creditor of the Company. In addition, the
Restricted Stock Units shall be subject to such restrictions as the Company may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which Share are then
listed, any Company policy and any applicable federal or state securities law.


(e)    Except as otherwise provided in these Terms and Conditions, settlement of
any vested Restricted Stock Units in accordance with the provisions of the
Notice and this Section 1(e) shall be delivered as soon as administratively
practicable (but in any event not more than 60 days) after the applicable
Settlement Date, and upon the satisfaction of all other applicable conditions as
to the Restricted Stock Units. The Restricted Stock Units shall be settled
solely in whole Shares.


2.    Restrictions.


(a)    The Grantee shall have no rights as a stockholder of the Company by
virtue of any Restricted Stock Unit unless and until such Restricted Stock Unit
vests and resulting Shares are issued to the Grantee.


(b)      None of the Restricted Stock Units may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of prior to the date such Restricted
Stock Units are settled under Section 1(e) above, except as may be permitted by
the Plan or as otherwise permitted by the Committee in its sole discretion or
pursuant to rules adopted by the Committee in accordance with the Plan.


(c)    Any attempt to dispose of the Restricted Stock Units or any interest in
the Restricted Stock Units in a manner contrary to the restrictions set forth in
these Terms and Conditions shall be void and of no effect.


3.    Restricted Period and Vesting. Subject to the provisions contained in
Sections 4 and 5 hereof and Section 2 of the Notice, the Restricted Stock Units
shall be deemed vested and no longer subject to forfeiture under Section 4 upon
the Vesting Date and the satisfaction of all other applicable conditions as to
the Restricted Stock Units.


4.    Forfeiture. Subject to Section 5 hereof and Section 2 of the Notice, if
prior to the Vesting Date (i) the Grantee has a Separation from Service or
(ii) there occurs a material breach of the Notice or these Terms and Conditions
by the Grantee, all rights of the Grantee to the Restricted Stock Units that
have not vested in accordance with Section 3 as of the date of such termination
shall terminate immediately and be forfeited in their entirety.


5.    Committee’s Discretion. Notwithstanding any provision of these Terms and
Conditions to the contrary, the Committee shall have discretion to waive, in
accordance with the provisions of Section 3.2 of the Plan, any forfeiture of the
Restricted Stock Units as set forth in Section 4 hereof, the vesting
requirements and any other conditions set forth in these Terms and Conditions.


6.    Defined Terms. Capitalized terms used but not defined in the Notice and
these Terms and Conditions shall have the meanings set forth in the Plan.


7.    Grantee Representations. The Grantee hereby represents to the Company that
the Grantee has read and fully understands the provisions of the Notice, these
Terms and Conditions and the Plan and the Grantee’s decision to participate in
the Plan is completely voluntary. Further, the Grantee acknowledges that the
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of the Restricted Stock Units.






- 2 -





--------------------------------------------------------------------------------









8.    Regulatory Restrictions on the Restricted Stock Units. Notwithstanding any
other provision of the Plan, the obligation of the Company to issue Shares in
connection with the grant of Restricted Stock Units under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Shares pursuant to these Terms and
Conditions prior to the satisfaction of all legal requirements relating to the
issuance of such Shares, to their registration, qualification or listing or to
an exemption from registration, qualification or listing.


9.    Miscellaneous.


(a)    Data Privacy and Other Acknowledgments. By accepting the award provided
for in this Agreement, the Grantee acknowledges and agrees that such award is
subject to the provisions regarding data privacy set forth in Appendix A. The
Grantee shall review the provisions of Appendix A carefully, as this award shall
be null and void absent the Grantee’s acceptance of such provisions. The Company
reserves the right to impose other requirements on the award to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the award and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


(b)    No Rights as a Shareholder. The Restricted Stock Units constitute an
unfunded and unsecured obligation of the Company. The Grantee shall not have any
rights of a stockholder of the Company with respect to the Shares underlying the
Restricted Stock Units unless and until the Restricted Stock Units become earned
and vested and are settled by the issuance of Shares. Upon issuance of Shares in
connection with the settlement of vested Restricted Stock Units, the Grantee
shall be the record owner of the Shares unless and until such Shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
stockholder of the Company (including voting rights).


(c)    Notices. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective (i) upon personal delivery;
(ii) upon deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid; or (iii) upon the Company’s
sending of an email to the Grantee. A notice shall be addressed to the Company
at its principal executive office and to the Grantee at the postal address that
he or she most recently provided to the Company or at his or her
Company-provided email address, if any.


(d)    Waiver. The waiver by any party hereto of a breach of any provision of
the Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.


(e)    Entire Agreement. These Terms and Conditions, the Notice and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) relating
to the subject matter hereof. In the event of a conflict between any provision
of the Plan and the Notice or these Terms and Conditions, the Plan shall
control.


(f)    Binding Effect; Successors. These Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.










- 3 -





--------------------------------------------------------------------------------











(g)    Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Texas.


(h)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.


(i)    Conflicts; Amendment. The provisions of the Plan are incorporated in
these Terms and Conditions in their entirety. In the event of any conflict
between the provisions of these Terms and Conditions and the Plan, the
provisions of the Plan shall control. The Terms and Conditions may be amended at
any time by written agreement of the parties hereto.


(j)    No Right to Continued Service. Nothing in the Notice or these Terms and
Conditions or the Plan shall confer upon the Grantee any right to continue in
service with the Company for any period of specific duration.


(k)    Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.




























































- 4 -





--------------------------------------------------------------------------------











Appendix A


DATA PRIVACY


By accepting this award, you hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Restricted Stock Units which have been awarded to you under this
Agreement (collectively, the “Stock Awards”).


You understand that the Company holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of any entitlement to shares of stock or equivalent benefits
awarded, canceled, vested, unvested or outstanding in your favor (“Data”), for
the purpose of implementing, administering and managing the Stock Awards. You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Stock Awards, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections from your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting the Company’s general counsel.
You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Stock Awards. You understand that Data will be
held only as long as is necessary to implement, administer and manage the Stock
Awards. You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s general counsel. Further,
you understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
service and career with the Company will not be adversely affected; the only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you Stock Awards or other awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to benefit from the Stock Awards. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the Company.












































- 5 -



